FILED
                           NOT FOR PUBLICATION                                DEC 13 2010

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 09-50650

              Plaintiff - Appellee,              D.C. No. 3:09-cr-00053-JLS-1

  v.
                                                 MEMORANDUM*
RICARDO OLIVAS,

              Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Southern District of California
                  Janis L. Sammartino, District Judge, Presiding

                          Submitted December 9, 2010**
                              Pasadena, California

Before: TROTT, WARDLAW, and IKUTA, Circuit Judges.

       Ricardo Olivas was convicted by a jury of importation of marijuana and

possession of marijuana with intent to distribute, in violation of 21 U.S.C. §§ 952

and 960 and 21 U.S.C. § 841(a)(1). He appeals, alleging that the government


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
misled the jury during final argument with respect to what he told a government

agent and a police detective regarding how the marijuana found its way into the

secret compartments of the tires of his recently-purchased car without his

knowledge. The jury knew that Olivas had made an exculpatory statement, but

was not informed by either the prosecution or the defense of the details, just that he

denied knowledge of the marijuana.

      We are not surprised that neither side saw fit to introduce into evidence

Olivas’s innocent explanation. His statement about lending in Mexico his recently-

purchased car to the prostitute “Susanna” is utterly implausible. Moreover, after

the story failed to thwart his arrest, he lamented that “he had been told that if he did

not admit to anything that nothing would happen” and that all charges would be

dropped.

      After reviewing the evidentiary record and both counsels’ arguments, we

conclude that the district court’s response to Olivas’s objection to the

government’s closing argument was appropriate and correct. The court said,

“Again, I think it’s argument. You’ve both taken a little bit of liberties and I think

the jury understands this is argument, so you may proceed.” We agree. Under

these circumstances, we find no error, no misleading of the jury, and no

misconduct.


                                           2
AFFIRMED.




            3